Julius Stumpf, plaintiff in error, was convicted in the county court of Oklahoma county on an information which charged that he did commit the crime of selling intoxicating liquor. May 23, 1911, he was sentenced to be confined in the county jail for a term of six months and to pay a fine of five hundred dollars. From the judgment the defendant appealed. We have carefully examined the record and find no error prejudicial to the substantial rights of the plaintiff in error. The judgment of the trial court is therefore affirmed.